***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           EDWARD FRANTZEN v. DAVENPORT
                  ELECTRIC ET AL.
                     (AC 39009)
                        Alvord, Keller and Beach, Js.

                                   Syllabus

V, an attorney who had represented the claimant in proceedings before the
     Workers’ Compensation Commission, appealed to this court from the
     decision of the Workers’ Compensation Review Board, which affirmed
     in part the decision of the Workers’ Compensation Commissioner
     determining that the commission had the authority to adjudicate a fee
     dispute between V and W Co., a law firm that previously had represented
     the claimant in the matter before the commission. V had challenged,
     inter alia, the commission’s subject matter jurisdiction over the fee
     dispute. After a hearing, the commissioner found that the commission
     had subject matter jurisdiction over the fee dispute and ordered a fifty/
     fifty split of the attorney’s fees between V and W Co. The board affirmed
     the commissioner’s decision as to subject matter jurisdiction but
     reversed as to the division of the fees, and V appealed to this court. Held:
1. V could not prevail on his claim that the commission lacks subject matter
     jurisdiction to resolve disputes regarding attorney’s fees between coun-
     sel who serially represent a claimant before the commission; the plain
     language of the applicable statute (§ 31-327 [b]) unambiguously provides
     that all attorney’s fees, including the division of attorney’s fees between
     successive counsel, are subject to the commissioner’s approval, and,
     therefore, § 31-327 (b) authorizes the commission to adjudicate fee dis-
     putes between successive counsel concerning their representations of
     a claimant before the commission.
2. Contrary to V’s claim, the commissioner and the board did not deprived
     V of his constitutional right to have the attendant factual issues in the
     matter resolved by a jury; it is well established that there is no right to
     a jury trial in proceedings before the commission, and there was no
     reason to distinguish between trials of issues expressly within the com-
     mission’s jurisdiction and those impliedly within its jurisdiction, as both
     are administrative in nature.
    Argued November 15, 2017—officially released February 27, 2018

                             Procedural History

   Appeal from the decision by the Workers’ Compensa-
tion Commissioner for the Fourth District ordering the
equal division of certain attorney’s fees between the
claimant’s counsel, brought to the Workers’ Compensa-
tion Review Board, which affirmed in part the commis-
sioner’s decision, and Enrico Vaccaro appealed to this
court. Affirmed.
  Emily A. Gianquinto, with whom, on the brief, was
Enrico Vaccaro, for the appellant (Enrico Vaccaro).
  Sarah Gleason, with whom were David M. Cohen
and, on the brief, Adam J. Blank, for the appellee (Wof-
sey, Rosen, Kweskin & Kuriansky, LLP).
                          Opinion

   BEACH, J. This case presents the issue of whether
the Workers’ Compensation Commission (commission)
has the statutory authority, pursuant to General Stat-
utes § 31-327 (b),1 to decide fee disputes among attor-
neys who have represented a claimant at different times
during the pendency of a case before the commission.
Pursuant to General Statutes § 31-301b, the appellant,
Enrico Vaccaro,2 appeals from the decision of the Work-
ers’ Compensation Review Board (board), which
affirmed in part the decision of the Workers’ Compensa-
tion Commissioner (commissioner), insofar as it deter-
mined that the commission has the authority to
adjudicate a fee dispute between Vaccaro and the appel-
lee, the law firm of Wofsey, Rosen, Kweskin & Kurian-
sky, LLP (Wofsey Rosen). On appeal, Vaccaro claims
(1) that the commission does not have subject matter
jurisdiction to resolve disputes regarding attorney’s fees
between lawyers who serially represented a claimant
and (2) that the commissioner and the board deprived
Vaccaro of his constitutional right to have the attendant
factual issues resolved by a jury. We disagree with Vac-
caro’s claims and, accordingly, affirm the decision of
the board.
   The following facts and procedural history are rele-
vant to this appeal. Both Vaccaro and Wofsey Rosen
represented Edward Frantzen, the claimant, in claims
for compensation brought against his employer, Daven-
port Electric, for work related injuries sustained in 1994,
1998, and 2003. Wofsey Rosen represented the claimant
from March 18, 1998 to April 1, 2005.3 Attorney Allan
Cane, who is not a party to this appeal, represented the
claimant from April 27, 2005 to July 13, 2007. Vaccaro
represented the claimant from July 13, 2007 to May 8,
2014. On May 8, 2014, a stipulation was approved by
Commissioner Charles F. Senich pursuant to which
$850,000 was awarded to the claimant. The commis-
sioner also approved attorney’s fees of 20 percent, with
instruction for Vaccaro to hold the amount of the fees
in escrow until the fee dispute was resolved. On June
13, 2014, Vaccaro filed a brief that challenged the com-
mission’s subject matter jurisdiction over the fee dis-
pute and attacked Wofsey Rosen’s claim to any portion
of the escrowed fees.
   On September 30, 2014, a hearing was held before
Commissioner Michelle D. Truglia on, among other
things, Vaccaro’s challenge to the commission’s subject
matter jurisdiction. Vaccaro was given the opportunity
to submit evidence of his fee arrangement with the
claimant, along with a statement of time and charges
attributable to this representation. Vaccaro submitted
a copy of his fee agreement but did not provide any
evidence of time or charges attributable to this repre-
sentation. Wofsey Rosen, on the other hand, provided
substantial evidence regarding its representation of the
claimant. After finding that the commission had subject
matter jurisdiction over the fee dispute, the commis-
sioner decided that, because of Vaccaro’s failure to
document his time and charges, it was impossible to
determine the scope and value of his representation
of the claimant, and ordered a fifty/fifty split of the
escrowed attorney’s fees between Vaccaro and Wof-
sey Rosen.
  Vaccaro then appealed from the decision to the
board, which on February 24, 2016, affirmed the com-
missioner’s decision as to subject matter jurisdiction
but reversed as to the division of the fees, and remanded
the matter to the commissioner for a full evidentiary
hearing on the issue. Vaccaro thereafter appealed to this
court.4 Additional facts will be set forth as necessary.
  Vaccaro claims on appeal that the commission does
not have subject matter jurisdiction to resolve disputes
regarding attorney’s fees between lawyers who serially
represent a claimant and that the commissioner and
the board deprived him of his constitutional right to
have the attendant factual issues resolved by a jury.
    As a threshold matter, we set forth the standard of
review applicable to workers’ compensation appeals.
‘‘It is well established that [a]lthough not dispositive,
we accord great weight to the construction given to the
workers’ compensation statutes by the commissioner
and review board. . . . A state agency is not entitled,
however, to special deference when its determination
of a question of law has not previously been subject to
judicial scrutiny. . . . Where . . . [a workers’ com-
pensation] appeal involves an issue of statutory con-
struction that has not yet been subjected to judicial
scrutiny, this court has plenary power to review the
administrative decision.’’ (Citations omitted; internal
quotation marks omitted.) Day v. Middletown, 59 Conn.
App. 816, 819, 757 A.2d 1267, cert. denied, 254 Conn.
945, 762 A.2d 900 (2000). ‘‘We [accord] deference to
. . . a time-tested agency interpretation of a statute,
but only when the agency has consistently followed its
construction over a long period of time, the statutory
language is ambiguous, and the agency’s interpretation
is reasonable.’’ State Medical Society v. Board of Exam-
iners in Podiatry, 208 Conn. 709, 719, 546 A.2d 830
(1988).
   Our analysis of this claim is guided by our well estab-
lished principles of statutory construction. ‘‘When con-
struing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case . . . . In
seeking to determine that meaning . . . [we] first . . .
consider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . When
a statute is not plain and unambiguous, we also look
for interpretive guidance to the legislative history and
circumstances surrounding its enactment, to the legisla-
tive policy it was designed to implement, and to its
relationship to existing legislation and common law
principles governing the same general subject matter
. . . .
   ‘‘Moreover, [i]n applying these general principles, we
are mindful that the [Workers’ Compensation Act, Gen-
eral Statutes § 31-275 et seq.] indisputably is a remedial
statute that should be construed generously to accom-
plish its purpose. . . . The humanitarian and remedial
purposes of the act counsel against an overly narrow
construction that unduly limits eligibility for workers’
compensation. . . . Accordingly, [i]n construing work-
ers’ compensation law, we must resolve statutory ambi-
guities or lacunae in a manner that will further the
remedial purpose of the act. . . . [T]he purposes of
the act itself are best served by allowing the remedial
legislation a reasonable sphere of operation considering
those purposes.’’ (Internal quotation marks omitted.)
Kinsey v. World PAC, 152 Conn. App. 116, 124, 98 A.3d
66 (2014).
  ‘‘The powers and duties of workers’ compensation
commissioners are conferred upon them for the pur-
poses of carrying out the stated provisions of the Work-
ers’ Compensation Act. . . . It is well settled that the
commissioner’s jurisdiction is confined by the . . . act
and limited by its provisions.’’ (Citations omitted; inter-
nal quotation marks omitted.) Tufaro v. Pepperidge
Farm, Inc., 24 Conn. App. 234, 236, 587 A.2d 1044 (1991).
                             I
  In determining whether the commission has subject
matter jurisdiction to resolve disputes regarding attor-
ney’s fees between lawyers who serially represent a
claimant, we first examine the statutory language to
determine whether any ambiguity exists in § 31-327 (b).5
Vaccaro claims that ‘‘[t]he word ‘all’ in subsection (b)
simply is not a blanket grant of authority by the legisla-
ture to the commission to resolve any and all issues
related to attorney’s fees.’’
   In Prioli v. State Library, 64 Conn. App. 301, 307–10,
780 A.2d 172, cert. denied, 258 Conn. 917, 782 A.2d
1246 (2001), this court affirmed the board’s decision
upholding the commissioner’s authority to reduce attor-
ney’s fees from the amount prescribed in a fee
agreement in order to be consistent with the commis-
sion’s fee guidelines. The appellant attorney in that case
argued that the commissioner had the authority to
approve only fees payable directly by a claimant to her
attorney. Id., 307. The attorney argued that the commis-
sioner exceeded his authority in ordering a reduction
to his fee, because, pursuant to a negotiated settlement,
the employer, rather than the claimant, was required
to pay the fee.6 Id. This court disagreed and cited with
approval the board’s decision in a prior case, which
held that pursuant to the plain language of § 31-327 (b),
‘‘[i]t would be inconsistent with both the clear meaning
of [its language] and the humanitarian purpose of the
Workers’ Compensation Act in general to read § 31-
327 (b) as limiting the authority of commissioners to
oversee attorney’s fees . . . .’’ (Internal quotation
marks omitted.) Id., 309. The court held that ‘‘[s]ubsec-
tion (b) directly follows and modifies subsection (a),
and further provides that all attorney’s fees shall be
subject to the commissioner’s approval. Subsection (b)
makes no distinction between fees that are awarded
separately and fees that are combined with other com-
pensation. In the absence of a statutory exception, we
are not persuaded that a separate award of fees is
exempt from the commissioner’s approval.’’ (Emphasis
in original.) Id.
   The precise issue in Prioli, to be sure, did not concern
whether any portion of the awarded fees could have
been allocated to other lawyers who represented the
claimant successively. Vaccaro claims that this court
determined in Prioli only that subsection (b) of § 31-
327 modifies subsection (a).7 The court quite clearly
held, however, that § 31-327 (b) both modified subsec-
tion (a) and provided that all attorney’s fees are subject
to the commissioner’s approval. Id., 308–309. Vaccaro’s
claim is contrary to the plain language of the statute,
in that subsection (b) provides that all attorney’s fees
‘‘for services under this chapter’’ are subject to the
commissioner’s approval. (Emphasis added.) General
Statutes § 31-327 (b). The principles we cited in deciding
Prioli would be contravened if we were to read into
the unambiguous statute an exception to the word ‘‘all.’’
Thus, under a plain reading of § 31-327 (b), we conclude
that the statute unambiguously provides that the divi-
sion of attorney’s fees between successive counsel is
subject to the commissioner’s approval. Accordingly,
the commissioner, and by extension the commission,
had the authority to direct the division of the attorney’s
fees award.
  This holding is consistent with our Supreme Court
precedent. In Gill v. Brescome Barton, Inc., 317 Conn.
33, 43–44, 114 A.3d 1210 (2015), our Supreme Court
held that it was within the commissioner’s statutory
authority to order one insurance company to reimburse
another for 50 percent of the claimant’s temporary total
disability payments, where, in the unique circumstances
of that case, either of two independent injuries caused
temporary total disability, and thus the commissioner
had the authority to order either insurer to make 100
percent of the disability payments. The court reasoned
that it could ‘‘think of no logical reason why, if the
commissioner was authorized under the literal language
of the relapse statute8 to order either of the insurance
carriers to make 100 percent of the claimant’s tempo-
rary total disability payments, he would not also be
authorized to order each of the insurance carriers to
make, in effect, only 50 percent of such payments.’’
(Footnote added.) Id., 44. After reviewing each of the
ways the commissioner could have resolved the insur-
ance carriers’ dispute about their concurrent responsi-
bility, the court concluded that the commissioner’s
decision ‘‘was a necessary and reasonable interim com-
promise . . . .’’ Id., 44–45. Although there was no statu-
tory authority precisely on point for the commissioner’s
decision, the court held that General Statutes § 31-278
granted commissioners the powers necessary to per-
form the duties imposed by law and noted that agencies
have implied powers reasonably necessary to carry out
powers expressly granted, because the legislature can-
not possibly foresee all of the problems and circum-
stances that may arise in the implementation of the
law. Id., 44.
   Because the commissioner has the authority to
approve attorney’s fees regardless of source, it follows
that she may decide to allocate the fees between succes-
sive counsel according to their actions and involvement
in the underlying matter. The commissioner generally
is in the best position to evaluate the relative contribu-
tions of counsel to the ultimate result, and resolution
by the commissioner is likely to be more efficient than
a second court proceeding, which likely would subject
all parties and attorneys to additional time and aggrava-
tion. If the commissioner has the authority to determine
that an attorney is not entitled to the full 20 percent,
the maximum amount allowed by the guidelines, then
it is within the reasonable exercise of that statutory
authority for the commissioner to decide that more than
one attorney that has performed work on the matter is
entitled to some portion of the fees.
   Therefore, we hold that § 31-327 (b) grants the com-
mission the authority to adjudicate fee disputes
between successive counsel concerning their represen-
tations of a claimant before the commission.
                            II
   Having held that the commission had the statutory
authority to decide the issue of the division of the attor-
ney’s fees, we briefly address Vaccaro’s constitutional
claim that his right to a jury trial was violated.9 The
General Assembly enacted the Workmen’s Compensa-
tion Act in 1913. Two years later, our Supreme Court
held in Powers v. Hotel Bond Co., 89 Conn. 143, 146,
93 A. 245 (1915), that the legislature had the power to
eliminate traditional tort actions by employees against
their employers in return for the relative speed and
certainty of the administrative action. The Supreme
Court more recently reiterated that the provisions of
the Workers’ Compensation Act stating that a claim to
the commission is the exclusive remedy of a worker
against his employer do not violate the constitutional
right to redress in the courts; access to the commission
is a ‘‘reasonable alternative’’ to a common-law cause
of action. Mello v. Big Y Foods, Inc., 265 Conn. 21,
31–35, 826 A.2d 1117 (2003).
   Once the constitutional validity of the express statu-
tory powers of the commission is recognized, it follows
that exercise of its implied powers necessarily passes
constitutional muster. See part I of this opinion. Abroga-
tion of the common-law tort action, with its attendant
right to jury trial, is the necessary result of an effective
administrative remedy; see Mello v. Big Y Foods, Inc.,
supra, 265 Conn. 34; a jury trial on the subordinate issue
of attorney’s fees would partly defeat the purpose of
the Workers’ Compensation Act. As stated in a slightly
different context more than one hundred years ago: ‘‘If
the [a]ct permits each cause to be appealed and tried
de novo in the Superior Court, its objects will be
defeated, and more delay, less certainty, and more
expense will ensue to the claimant than with the single
trial of the old method. We may not lightly presume
that the legislature intended to set up a new system,
the result of long agitation, much study and the fullest
publicity, and then deliberately, in the very [a]ct creat-
ing its new system, pull down the work of its hands.’’
Powers v. Hotel Bond Co., supra, 89 Conn. 147. It is
well established that there is no right to a jury trial in
proceedings before the commission. We see no reason
to distinguish between trials of issues expressly within
the commission’s jurisdiction and those impliedly
within its jurisdiction: either way, the actions are admin-
istrative.
  The decision of the Workers’ Compensation Review
Board is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 31-327 (b) provides: ‘‘All fees of attorneys, physicians,
podiatrists or other persons for services under this chapter shall be subject
to the approval of the commissioner.’’
   2
     Vaccaro has standing to bring this § 31-301b appeal even though he was
not a party to the underlying workers’ compensation proceeding. See Day
v. Middletown, 245 Conn. 437, 441, 716 A.2d 47 (1998).
   3
     Specifically, the claimant was represented by Judith Rosenberg and
Patricia Carriero of Wofsey Rosen. For simplicity, we will refer to those
attorneys and the law firm collectively as Wofsey Rosen throughout this
opinion.
   4
     The board’s decision is appealable pursuant to § 31-301b even though
the board remanded the matter to the commissioner for further proceedings,
because § 31-301b expressly provides that a board’s decision is appealable
to the Appellate Court ‘‘whether or not the decision is a final decision within
the meaning of section 4-183 [of the Uniform Administrative Procedure Act]
or a final judgment within the meaning of section 52-263.’’
   5
     See footnote 1 of this opinion.
   6
     The attorney had submitted to the claimant an accounting that resulted
in a fee of more than twice the amount that the commissioner previously
had awarded; the previous award had been replaced by a negotiated
agreement. Id., 305.
   7
     General Statutes § 31-327 (a) provides: ‘‘Whenever any fees or expenses
are, under the provisions of this chapter, to be paid by the employer or
insurer and not by the employee, the commissioner may make an award
directly in favor of the person entitled to the fees or expenses, which award
shall be filed in court, shall be subject to appeal and shall be enforceable
by execution as in other cases. The award may be combined with an award
for compensation in favor of or against the injured employee or the depen-
dent or dependents of a deceased employee or may be the subject of an
award covering only the fees and expenses.’’
  8
    See General Statutes § 31-307b.
  9
    Vaccaro’s constitutional claim was not preserved before the commission
or the board. We thus consider the claim only pursuant to State v. Golding,
213 Conn. 233, 239–40, 567 A.2d 823 (1989), as modified by In re Yasiel R.,
317 Conn. 773, 120 A.3d 1188 (2015). The record is adequate to review
Vaccaro’s claim, and the claim is of constitutional magnitude, but we con-
clude that the alleged constitutional violation does not exist, and, therefore,
his claim fails under the third prong of Golding.